 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 6
                                     AT SEATTLE
 7
 8
       UNITED STATES OF AMERICA,                        NO. CR19-010RSM
 9
                             Plaintiff,
                                                        ORDER
10
                        v.
11
       HUAWEI DEVICE CO., LTD.,
12     HUAWEI DEVICE USA, INC.,
13
                             Defendant.
14
15
             Having reviewed the government’s Motion to Unseal Indictment, the Court hereby
16
     GRANTS the motion.
17
             The Court hereby ORDERS that the Indictment filed in this matter shall be
18
     unsealed.
19
             The Court further ORDERS that the United States’ Motion for Limited Unsealing
20
     of Indictment and the Court’s Order granting that motion, filed on January 25, 2019, shall
21
     be unsealed.
22
             DATED this 28th day of January, 2019.
23
24
25
                                              A
                                              RICARDO S. MARTINEZ
26                                            UNITED STATES DISTRICT JUDGE

27
28
      Order - 1                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1
 2
 3
     Presented by:
 4
 5
   /s/ Todd Greenberg
 6 TODD GREENBERG
   Assisted United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order - 2                       UNITED STATES ATTORNEY
                                     700 STEWART STREET, SUITE 5220
                                      SEATTLE, WASHINGTON 98101
                                             (206) 553-7970
